The opinion of the Court was delivered by
Manning, J.
The defendant was indicted for and convicted of carrying a concealed weapon, and was sentenced to imprisonment for one day and to pay a line of three hundred and five dollars. He relies for reversal upon what ho conceives to be an erroneous charge to the jury as to what is concealment of a dangerous weapon. The hill states;—
That the proof was that the accused carried a pistol with the barrel and cylinder stuck inside the waistband of his pants in front and leaving the handle and guard exposed, the accused.at the time wearing neither coat or vest.
*260Tlie judge charged thus;—
“ I don’t regard the Supreme Court as having given all of the law on the subject, but only so much as was necessary for the decision of the-case then before them.”
'' I think the law was intended to prevent persons from carrying pistols or other dangerous weapons stuck in their clothes, even though a part of them may be exposed to view. And if you find that the defendant did carry a pistol stuck in his clothes or pockets, although a part may be exposed, you should find him guilty.”
The case to which the, judge alludes is State v. Smith, XI Ann. 633..
It was there said a partial concealment of the weapon which does not leave it in full open view is a violation of the statute, and the soundness of this ruling has never been questioned, however much juries have been influenced and trial-judges have, misled them by definitions-of the word 'concealed.’
Tn common parlance and even in philological import a thing concealed is a thing hidden, and therefore one might be correct in saying if it is-not hidden or is visible, then it is not concealed. But the word must be taken in its statutory seiise, that is, must be construed so as to give full and potential effect to the statute. The manifest object of the-statute was to prevent the carrying of dangerous weapons—to stamp-out a practice that has been and is fruitful of bloodshed, misery, and death—and yet so to prohibit the carrying as not to infringe the constitutional right co keep and bear arms.
The constitutional right is to bear arms openty, so that when one-meets an armed man there can be no mistake about the fact that he is armed. When wp see a man with musket to shoulder, or carbine slung-on back, or pistol belted to bis side, or such like, he is bearing arms in the constitutional sense. Of course there are other examples. These-are hut illustrations. There is no danger of any jury or court misinterpeting our statute prohibiting carrying concealed weapons, and confounding a case of lawful arms-bearing with one of carrying dangerous weapons concealed, unless, verbal distinctions are pressed too far ands they are misled by them. A pistol half stuck in a pocket or about the .clothes so that it is not fully exposed, even though a part of it may be-visible, is carrying a concealed weapon within the meaning and intent of the statute, and that is the language of the charge. We have nothing to do with the facts. The judge gave the jury good law. They applied it to the facts as seemed best to them.
Judgment affirmed.